      Case: 1:21-cv-02589 Document #: 1 Filed: 05/13/21 Page 1 of 3 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Kyu Choi                                 )      Case No.
                                                )
                                                )
      Plaintiff                                 )      COMPLAINT
                                                )
                                                )
                                                )
                                                )
v.                                              )      July Demand Requested
                                                )
      Illinois Collection Service, Inc.         )
      8231 185 Street, Suite 100                )              Complaint
      Tinley Park, IL 60487-9355                )
                                                )
      Defendant                                 )
______________________________________________________________________
   Now comes Plaintiff, by and through his attorneys, and, for his Complaint alleges as
                                        follows:
                                         INTRODUCTION

             1. Plaintiff, Kyu Choi, brings this action to secure redress from unlawful
                collection practices engaged in by Defendant, Illinois Collection
                Service, Inc... Plaintiff alleges violation of the Fair Debt Collection
                Practices Act, 15 U.S.C. Section 1692 et seq. (“FDCPA”).
                                   JURISDICTION AND VENUE
             2. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
                1367; and 15 U.S.C. section 1692(d).
             3. Venue is proper because a substantial part of the events giving rise to
                this claim occurred in this District.
                                   PARTIES
                6. Plaintiff, Kyu Choi (hereinafter “Plaintiff”) incurred an obligation to
                    pay money, the primary purpose of which was for personal, family,
                    or household uses (the “Debt”).
                7. Plaintiff is a resident of the State of Illinois.
                8. Defendant, Illinois Collection Service. (“Defendant”), is a California
                    business entity with an address of 8231 185 Street, Suite 100,
Case: 1:21-cv-02589 Document #: 1 Filed: 05/13/21 Page 2 of 3 PageID #:2




             Tinley Park, IL 60487-9355, operating as a collection agency, and
             is a “debt collector” as the term is defined by 15 U.S.C. Section
             1692a(6).
          9. Unless otherwise stated herein, the term “Defendant” shall refer to
             Illinois Collection Service.
          10. At some point, the original creditor, transferred this debt to
             Defendant for debt collection.
                                    STANDING

          11. Plaintiff has suffered an injury in fact that is traceable to
             Defendant's conduct and that is likely to be redressed by a
             favorable decision in this matter.
          12. As detailed below, Defendant has added a new fee to an account
             without giving Plaintiff a chance to Dispute this debt; specifically,
             Defendant has failed to advise Plaintiff of his rights under 15 U.S.C.
             Section 1692g(a).
          13. Plaintiff, would have challenged this debt, if he had been given his
             rights under 15 U.S.C. Section 1692g(a).

                            ALLEGATIONS
          14. The Plaintiff allegedly incurred a financial obligation in the
             approximate amount of $115.23 (the “Debt”) to an original creditor
             (the “Creditor”).
          15. On January 27, 2020, Plaintiff received the initial collection letter for
             this debt.
          16. The amount of the debt was indeed $115.23 and it stated that on
             said letter with an assigned account number.
          17. However, On May 18, 2021, he got a letter from the same
             Defendant, with the same account number for a higher amount:
             $362.14. See Exhibit B.
          18. Plaintiff is now looking at the same debt, with a higher amount and
             he was never given an opportunity to dispute this.
Case: 1:21-cv-02589 Document #: 1 Filed: 05/13/21 Page 3 of 3 PageID #:3




          19. This other fee of $246.14 on the same account number was not
             there before in the initial letter and he was given no chance to
             dispute this, since he was not advised of his rights under 1692g(a).
                                   JURY DEMAND
          20. Plaintiff demands a trial by jury.
                                   PRAYER FOR RELIEF
          21. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.

                                                   Respectfully submitted,
                                              /s/ John Carlin__________________
                                                John P. Carlin #6277222
                                                Suburban Legal Group, LLP
                                                1305 Remington Rd., Ste. C
                                                Schaumburg, IL 60173
                                                jcarlin@suburbanlegalgroup.com
                                                Attorney for Plaintiff
